NOTE: This disposition is nonprecedential.


 United States Court of Appeals
     for the Federal Circuit
              ______________________

  TRI UNION FROZEN PRODUCTS, INC., DBA
 CHICKEN OF THE SEA FROZEN FOODS, AKA
 EMPRESS INTERNATIONAL LTD., MAZZETTA
COMPANY LLC, ORE-CAL CORPORATION, QUOC
 VIET SEAPRODUCTS PROCESSING TRADING
       AND IMPORT-EXPORT CO., LTD.,
             Plaintiffs-Appellants

      VIETNAM ASSOCIATION OF SEAFOOD
 EXPORTERS AND PRODUCERS, BIM SEAFOOD,
  CADOVIMEX SEAFOOD IMPORT-EXPORT AND
     PROCESSING JOINT-STOCK COMPANY,
        CAFATEX FISHERY JOINT STOCK
   CORPORATION, CAMAU FROZEN SEAFOOD
 PROCESSING IMPORT EXPORT CORPORATION,
 CAMAU SEAFOOD PROCESSING AND SERVICE
JOINT-STOCK CORPORATION, CAN THO IMPORT
EXPORT FISHERY LIMITED COMPANY, COASTAL
FISHERIES DEVELOPMENT CORPORATION, C.P.
      VIETNAM CORPORATION, CUU LONG
       SEAPRODUCTS COMPANY, DANANG
        SEAPRODUCTS IMPORT EXPORT
    CORPORATION, HAI VIET CORPORATION,
      INVESTMENT COMMERCE FISHERIES
  CORPORATION, KIM ANH CO., LTD., MINH HAI
EXPORT FROZEN SEAFOOD PROCESSING JOINT-
   STOCK COMPANY, MINH HAI JOINT-STOCK
SEAFOODS PROCESSING COMPANY, NHA TRANG
    FISHERIES JOINT STOCK COMPANY, NHA
   TRANG SEAFOODS, PHU CUONG JOSTOCO
SEAFOOD CORPORATION, SAO TA FOODS JOINT
STOCK COMPANY, SOC TRANG SEAFOOD JOINT
  STOCK COMPANY, THUAN PHUOC SEAFOODS
 AND TRADING CORPORATION, THONG THUAN
COMPANY LIMITED, VIET I-MEI FROZEN FOODS
     CO., LTD., VIETNAM CLEAN SEAFOOD
    CORPORATION, MINH PHU GROUP, UTXI
      AQUATIC PRODUCTS PROCESSING
    CORPORATION, PRODUCTS PROCESSING
 COMPANY, VIET HAI SEAFOOD CO., LTD., MINH
     HAI SEA PRODUCTS IMPORT EXPORT
                   COMPANY,
                    Plaintiffs

                            v.

    UNITED STATES, AD HOC SHRIMP TRADE
            ACTION COMMITTEE,
              Defendants-Appellees
             ______________________

                       2017-2523
                 ______________________

    Appeal from the United States Court of International
Trade in Nos. 1:14-cv-00249-CRK, 1:14-cv-00250-CRK,
1:14-cv-00258-CRK, 1:14-cv-00276-CRK, Judge Claire R.
Kelly.
                ______________________

                      JUDGMENT
                 ______________________

    ROBERT GOSSELINK, Trade Pacific, PLLC, Washing-
ton, DC, argued for plaintiffs-appellants. Also represent-
ed by JONATHAN FREED.

   KARA WESTERCAMP, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for defendant-appellee United
States. Also represented by JEANNE DAVIDSON, PATRICIA
M. MCCARTHY, JOSEPH H. HUNT; JAMES HENRY AHRENS,
II, Office of the Chief Counsel for Trade Enforcement &
Compliance, United States Department of Commerce,
Washington, DC.

   NATHANIEL RICKARD, Picard Kentz & Rowe LLP,
Washington, DC, argued for defendant-appellee Ad Hoc
Shrimp Trade Action Committee.
               ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        PER CURIAM (DYK, REYNA, and CHEN, Circuit Judg-
es).
               AFFIRMED. See Fed. Cir. R. 36.

                      ENTERED BY ORDER OF THE COURT



       November 7, 2018           /s/ Peter R. Marksteiner
           Date                   Peter R. Marksteiner
                                  Clerk of Court